Motions for resettlement of order entered November 14, 1977 granted to the extent that the ordering paragraph of the order entered November 14, 1977 is amended to read as follows: "It is hereby ordered, That the judgment so appealed from be and the same hereby is unanimously reversed with costs and the petition is granted to the extent of reducing the punishment of dismissal to a suspension without pay for a period of four months”; and the motion for a stay is denied. Present—Cardamone, J. P., Simons, Dillon, Hancock, Jr., and Denman, JJ.